Citation Nr: 0939613	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-31 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from February 1940 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and August 2006 RO rating 
decisions.  The January 2005 RO decision denied entitlement 
to a TDIU rating.  

The August 2006 RO decision determined that new and material 
evidence had not been received to reopen a claim for 
entitlement to service connection for a heart disorder, to 
include as secondary to service-connected PTSD.  In May 2008, 
the Veteran testified at a Travel Board hearing at the RO.  

In a July 2008 decision, the Board reopened the Veteran's 
claim for entitlement to service connection for a heart 
disorder, to include as secondary to service-connected PTSD, 
and remanded the merits of the claim as well as the claim for 
entitlement to a TDIU rating for further development.  

A July 2009 RO decision granted a TDIU rating, effective 
March 24, 2006.  Therefore, that issue is no longer on 
appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's current heart disorder began many years after 
service, was not caused by any incident of service, and was 
not caused by or permanently worsened by his service-
connected PTSD.  


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by 
service, and is not 
proximately due to or the result of service-connected PTSD.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in March 2006, a rating 
decision in August 2006, and a statement of the case in March 
2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect with regard to the timing or content of the notice 
to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in an August 2009 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as 
arteriosclerosis, may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Allen; 
however, based upon the facts in this case the regulatory 
change does not impact the outcome of the appeal.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran is service-connected for PTSD.  He is also 
service-connected for the following: residuals of a gunshot 
wound of the right arm; degenerative arthritis of the right 
hand with a retained foreign body; hearing loss; tinnitus; 
and for a scar of the right upper arm.  He contends that he 
has a heart disorder that is related to service, or, more 
specifically, that is related to his service-connected PTSD.  

The Veteran's service treatment records show no complaints, 
findings, or diagnoses of a heart disorder.  The service 
treatment records do show treatment for disorders including a 
gunshot wound of the right arm and for anxiety.  

There is no evidence of a heart disorder in the year after 
the Veteran's period of service, or for many years later.  
The first post-service evidence of record of any possible 
heart disorder is in July 1984 with the first post-service 
evidence of an actually diagnosed heart disorder in March 
2004, both decades after the Veteran's period of service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

A July 1984 VA psychiatric examination report noted that the 
Veteran reported that he was currently on Inderide for a 
heart condition.  The examiner indicated that Inderide 
contained Inderal which might be expected to decrease 
peripheral symptoms of anxiety, but that such did not appear 
to be the case according to the Veteran.  The diagnosis was 
PTSD, chronic.  

A July 1984 VA orthopedic examination report noted that the 
Veteran reported that he had a heart condition and high blood 
pressure due to his combat stress.  The examiner did not 
refer to any heart problems and the diagnoses referred to 
other disorders.  

A March 2004 VA treatment entry noted that the Veteran had 
disorders including hypertension, coronary artery disease, 
and PTSD.  The assessment included hypertension.  A March 
2004 VA cardiology note indicated that the Veteran had a 
known chronic degenerative conduction disease and that he was 
admitted in March 2004 with a syncopal episode in the setting 
of intense coughing spells.  As to an assessment, the 
examiner related that the Veteran had severe degenerative 
conduction disease and that he was on no rate controlling 
medications.  It was noted that given the Veteran's multiple 
episodes of syncope and the results of a Holter monitor, a 
permanent pacemaker was indicated.  An April 2004 entry 
reported that the Veteran had a past medical history that 
included the following:  a myocardial infarction in 1978; 
angina; Type 1 secondary AV block status post a dual 
pacemaker; and anemia.  As to an impression, the examiner 
stated that the Veteran was status post a dual chamber 
pacemaker (April 2006) and that he presently had ventricular 
lead dislodgement.  It was noted that the Veteran was to have 
his pacemaker removed and have a lead re-implanted in the 
left ventricle.  

A July 2004 VA treatment entry related an assessment that 
included nominal pacemaker function in DDDR mode.  

A March 2007 VA treatment entry indicated diagnoses including 
the following:  congestive heart failure; 
hypertension/coronary artery disease; diabetes mellitus; 
degenerative joint disease; PTSD/depressive disorder; 
osteopenia; and hyperlipidemia.  An October 2007 VA treatment 
report related diagnoses including congestive heart failure; 
hypertension with coronary artery disease; degenerative joint 
disease; benign prostatic hypertrophy; PTSD, depressive 
disorder; sleep apnea; hyperlipidemia; and osteopenia.  

In his March 2007 substantive appeal, the Veteran reported 
that doctors stated that his heart condition could be from 
his PTSD.  At the May 2008 Board hearing, the Veteran's 
representative essentially alleged that the Veteran's PTSD 
affected his heart condition.  The Veteran also submitted 
articles in support of his contentions in that regard at that 
time.  

Subsequent VA treatment records show treatment for multiple 
disorders including variously diagnosed heart disorders.  

An August 2008 VA heart examination report noted that the 
Veteran had chest pain with a date of onset in 1979.  The 
examiner reported that the Veteran had his first myocardial 
infarction in 1979 and that he had been hospitalized on 
multiple occasions subsequently for anginal symptomatology.  
The examiner indicated that the Veteran had a venous 
pacemaker placed in 2004 for a second degree heart block and 
that an echocardiogram performed during a 2006 hospital 
admission revealed mild valvular aortic stenosis, left atrial 
enlargement, mild mitral regurgitation and mitral annular 
calcification, as well as moderate tricuspid regurgitation 
and severe pulmonary hypertension.  It was noted that the 
Veteran had been in a nursing home since he fractured his hip 
and that he had been unable to rehabilitate because of 
weakness and an inability to exert.  The Veteran reported 
that he would have chest pain with exertion and that he would 
awake at night, though sleeping on three pillows, with 
shortness of breath.  

The examiner also reported that the Veteran was also 
hospitalized in 2000.  There was also a notation that the 
Veteran suffered two myocardial infarctions in "1978" with 
cardiac arrest.  The examiner indicated that the date of 
onset of the Veteran's congestive heart disease was in 2004 
and that it had been chronic since that time.  The examiner 
related that the Veteran was on continuous medication and 
that he had constant fatigue.  The examiner stated that the 
Veteran had weekly angina, monthly+ dizziness, and dsypnea on 
mild exertion.  

The diagnoses were coronary artery disease and superimposed 
valvular disease of the aortic and mitral valves; left 
atriomegaly; systolic dysfunction of the left ventricle; and 
severe pulmonary hypertension.  The examiner indicated that 
the Veteran's service treatment records and VA treatment 
records were reviewed.  The examiner commented that the 
Veteran's heart disorder "[was] not caused by or a result of 
[his] PTSD."  The examiner indicated that the Veteran had 
chronic obstructive pulmonary disease (COPD), mitral and 
aortic valve disease, a history of several heart attacks, 
ongoing angina; a chronic cough with phlegm production; and 
probably sleep apnea, which were the basis of the cardiac 
symptomatology.  The examiner stated that "PTSD [had] no 
causal effect on [those] disorders."

In a June 2009 addendum to the August 2008 VA heart 
examination report, the examiner remarked that "[the 
Veteran's] PTSD [had] no impact on his heart condition or 
valvular heart disease."

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that a July 1984 VA orthopedic examination 
report noted that the Veteran reported that he had a heart 
condition and high blood pressure due to his combat stress.  
The examiner did not refer to any heart problems and the 
diagnoses referred to other disorders.  The Board notes, 
however, that such statement was nothing more than a 
recitation of the Veteran's belief.  As such, it is not 
probative in linking any present heart disorder with his 
periods of service or with his service-connected PTSD.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional).  

The Board observes that the probative medical evidence does 
not suggest that the Veteran's current heart disorder is 
related to his period of service.  In fact, the probative 
medical evidence provides negative evidence against this 
finding, indicating that the Veteran's current heart disorder 
began many years after his period of service, without any 
relationship to any incident of service.  Additionally, the 
probative medical evidence fails to indicate that the 
Veteran's current heart disorder was caused or worsened by 
his service-connected PTSD.  At the August 2008 VA heart 
examination, the examiner, after a review of the Veteran's 
claims file (including his service treatment records and VA 
records), specifically indicated that the Veteran's heart 
disorder "[was] not caused by or a result of [his] PTSD."  
The examiner also stated that "PTSD [had] no causal effect 
on [those] disorders."  Additionally in a June 2009 addendum 
to the August 2008 VA heart examination report, the examiner 
remarked that "[the Veteran's] PTSD [had] no impact on his 
heart condition or valvular heart disease."  The Board notes 
that although the Veteran has alleged that physicians have 
stated that his heart disorder could be due to his PTSD, 
there are no such medical opinions of record.  

The Veteran has specifically alleged that his current heart 
disorder had its onset during his period of service or, more 
specifically, that it is related to his service-connected 
PTSD.  As a layperson, however, the Veteran is not competent 
to give a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that the Veteran's heart disorder began many years after his 
period of service, was not caused by any incident of service, 
and is not proximately due to or the result of his service-
connected PTSD.  The Board concludes that neither direct nor 
secondary service connection for a heart disorder is 
warranted.  As the preponderance of the evidence is against 
the claim for service connection, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a heart disorder, to include as 
secondary to service-connected PTSD, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


